Title: To Benjamin Franklin from Courtney Melmoth, 28 January 1778
From: Melmoth, Courtney
To: Franklin, Benjamin



Sir,
Rue Jacob, Paris 28. i 1778
Were it likely to suppose that the human mind, however comprehensive, could always be exerted on one Subject, even tho that subject be the fate of Empires, I should never attempt to seduce your attention to any trifle that could possibly drop from either my own Pen, or that of any part of my family; but, when I consider that the profoundest sagacity must often seek refuge in really unimportant Relaxations, I am encourag’d to send, for the Hours of your Leizure, a copy of the last Publication which I have ventured to send into the World. It is accompanied by a little Poem which, tho written in my Hand, is, with very little alteration, the effort of Mrs. Melmoth’s Thoughts, upon a Subject that I hope you will find not unacceptable. I had, in correcting the original, made some defaceing Interlineations, for which reason she insisted on my makeing a fair transcription. With regard to the Travels, I must warn you of many horrid blunders which hath been occasioned by my absense from the Press. Conscious that an Eye so penetrating as Doctor Franklin’s will detect many Errours that are absolutely in the writing and not in the printing, it is a mere justice I owe myself, to mask such as do not belong to me. I am Sir Your most obedient Servant
Courtney Melmoth


Impromptu,
To Doctor Franklin
For the Author who was present when he gave his Portrait to a Lady
Sir,

  The wrong’d have Reason to complain;
  I prove it by the Laws of Pain;
  And slighted Women play the duce
  When they but fancy an abuse.
  This Stanza serves by way of Text,
  The Cause of Quarrel in my next.
  Know I am deeply injured, Sir,
  And thus I prove what I aver.
  Did you not, late, in open day,
  Full liberal, give yourself away?
  Did not the happy Laura bear the Prize?
  Did not the Insult pass before my Eyes?
  I guess, good Sir, the Plea you’l use,
  But tis too feeble for Excuse;

You’l say, the Lady is more fair
  Or breathes, perhaps, your native Air;
  You’l say you long have known her Merit,
  Her Sense, her Elegance, or Spirit:
  All this admitted, was it just
  That she alone should have a Bust,
  Even while its counterpart was by
  And leave this Jealous Breast—a Sigh?
  Or did you think, because the Earth
  Of wayward England gave me birth,
  I had not Soul to pass the Line,
  And honour Worth and Wit like thine?
  Believe me Sir, tho briton-born,
  Tyrants I hate, and Slaves I scorn,
  And if your Portrait I desire’d
  It was because fair Freedom fire’d
It was—but hence all altercation,
  You know my terms of—Reconciliation.


 
Notation: Mr Melmoths Letters & Papers
